DETAILED ACTION
This action is written in response to the remarks and amendments dated March 17, 2022. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Vincent Gonzales notes that he is now the examiner responsible for examining this application.

Response to Arguments
The Examiner acknowledges that terminal disclaimer filed by the Applicant on 3/17/22, which was approved. Accordingly, the outstanding double patenting rejection is withdrawn. 
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments. Additional arguments are also addressed below.
§103 – The Applicant argues that “Souto fails to teach, suggest, or render obvious at least the following limitations:“generating a multi-model ensemble of global climate simulation data by combining simulation data generated from at least two of a plurality of global climate models (GCMs)”  [and] “training the NN-based climate forecasting model using the spatially re-gridded, temporally homogenized, and augmented multi-model ensemble of global climate simulation data, ... wherein the given input and the corresponding desired output are selected from the multi-model ensemble of global climate simulation data,” as recited in claim 1.” (Remarks, pp. 12-13.)

The Examiner concedes a few specific shortcomings of Souto with respect to the claim limitations at issue:
Souto discloses a regional climate model, not a global climate model.
Souto uses observational data as the desired target output during training, not simulated data.
However, both of these features are addressed by McKinnon. The global climate models are illustrated e.g. at p. 6786, fig. 1. With respect to climate simulation data as desired output, the Examiner notes the following:
In their analysis, McKinnon compares the performance of an ensemble of synthetic CESM1-LE-based models against that of the actual CESM1-LE model. (See p. 6790 discussing fractional error calculations.)
However, the actual CESM1-LE model ensemble is simulated and not merely observed insofar as its component models are generated using a plurality of perturbed input states. These input perturbations are simulations. See excerpt below:
P. 6785: “Ensembles of climate model simulations are used to both validate the methodology and provide an estimate of the forced response to climate change. The primary model ensemble we use is the CESM1-LE, a 40-member initial condition ensemble. Each member of the ensemble was created through small perturbations to the initial atmospheric temperatures on 1 January 1920 of a single parent simulation that begins in 1850 (Kay et al. 2015). These perturbations grow and propagate through the climate system, such that each member experiences a different sequence of internal variability.” (Emphasis added.)
The perturbations made to the CESM1-LE model (see passage above) are distinct from those made to the synthetic CESM1-LE models (see p. 6789, second col.).
For the reasons above, the Examiner maintains the outstanding rejection of representative claim 1 under Souto and McKinnon. The art rejections below have been updated to reflect the Applicant’s latest amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Souto, primary reference. (Souto YM, Porto F, Moura AM, Bezerra E. A spatiotemporal ensemble approach to rainfall forecasting. In2018 International Joint Conference on Neural Networks (IJCNN) 2018 Jul 8 (pp. 1-8). IEEE.)
Chan (Chan SC, Kendon EJ, Fowler HJ, Blenkinsop S, Ferro CA, Stephenson DB. Does increasing the spatial resolution of a regional climate model improve the simulated daily precipitation?. Climate dynamics. 2013 Sep;41(5):1475-95.)
McKinnon (McKinnon, Karen A., and Clara Deser. "Internal variability and regional climate trends in an observational large ensemble." Journal of Climate 31.17 (2018): 6783-6802.)
Running (Running SW. Global land data sets for next‐generation biospheric monitoring. Eos, vol. 86, no. 50, pp. 543, 545.)
Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Souto and McKinnon.
Regarding claims 1, 10, and 19, Souto discloses a method (and a related system and non-transitory physical storage medium) for training a neural network (NN)-based climate forecasting model, comprising:
[The Examiner notes that a processor and non-transitory storage medium are inherent throughout the Souto disclosure.]
generating a multi-model ensemble of ... climate simulation data by combining simulation data generated from at least two of a plurality of ... climate models (GCMs);
P. 1: “In this paper, we propose a spatiotemporal aware ensemble approach based on deep neural networks. We adopt a Convolution LSTM network architecture (ConvLSTM for short) [5] to be used with spatiotemporal series, modeled as regular matrices. Each model output contributes with a regular matrix that is input into a channel of the ConvLSTM network. Our proposed ensemble approach combines the different channels to compute spatiotemporal predictions.” (Emphasis added.)
determining a common spatial scale and a common temporal scale for the multi-model ensemble of ... climate simulation data;
PP. 5-6: “As observed in Figure 4, the CHIRPS observation data are homogeneously distributed with a distance of 0.05 degrees between one measurement and another. In the case of the forecast data generated by the models, these correspond to the spatial location of the weather stations. The data of these stations are used to initialize the models. As a consequence, computed forecasts correspond to this spatial location and have an area in which to approximate rain, temperature, etc., its magnitude often determined by meteorologists. To simplify the problem, we take as a premise that given a matrix of size n x m where stations are located, the point (ni, mi) will be approximated by the forecast of the nearest station si. Then, we defined a 15-day pattern size and the 5 models to be used, summarized in Table 1. With this information we create a data structure compatible with the ConvLSTM architecture as follows:(day, latitude, longitude, [<forecast_rainfall1> , … ,<forecast_rainfallm>])(cont.) “where 1 < day < t, t = maximum number of days that will be considered in the analysis, in this case it would be 15, 1 < latitude < nlat and 1 < longitude < nlon, if regions are defined of 64x64 then nlat = nlon = 64, and <forecast_ rainfalli > corresponds to the rainfall from predictive model i.” (Emphasis added.)
The Examiner notes that the above passage outlines both a common temporal scale and a common spatial scale for the climate model ensemble.
spatially re-gridding the multi-model ensemble of ... climate simulation data to the common spatial scale;
See passage above. The spatial re-gridding is represented by the (day, latitude, longitude) tuple.
temporally homogenizing the multi-model ensemble of ... climate simulation data to the common temporal scale;
See passage above. The temporal homogenization is represented by the described 15-day pattern size.
...
training the NN-based climate forecasting model using the spatially re-gridded, temporally homogenized, and [...] multi-model ensemble of global climate simulation data, wherein the NN-based climate forecasting model comprises a predictive neural network, wherein for a given input into the NN-based climate forecasting model, a forecast output is generated by the NN-based climate forecasting model based on the given input, wherein the forecast output is compared to a corresponding desired output during the training, and wherein the given input and the corresponding desired output are selected from the multi-model ensemble of ... climate simulation data.
P. 4, sec. IV: “As an input to our learning architecture, we consider a collection of n spatiotemporal series, which can be divided into two different categories. The first category comprises only 1 spatiotemporal series of historical rainfall data observed (rectangular observations in Figure 3), which we will call the set Y of expected values.” See also fig. 3, reproduced below.


    PNG
    media_image1.png
    334
    608
    media_image1.png
    Greyscale
Souto fig. 3: “Proposed architecture for ensemble learning”.
Training, p. 4: “during the training phase, given to training example x with time steps tk to t, we want our learning architecture to predict the set of expect values y for time step t+1.” (Emphasis added.)

McKinnon discloses the following further limitations which Souto does not seem to disclose explicitly:
augmenting the spatially re-gridded, temporally homogenized multi-model ensemble of global climate simulation data with synthetic simulation data, to generate a spatially re-gridded, temporally homogenized, and augmented multi-model ensemble of global climate simulation data, wherein the synthetic simulation data is generated from the spatially re-gridded, temporally homogenized multi-model ensemble of global climate simulation data; and
PP. 6783-84: One way to assess the contribution of internal variability to uncertainty in climate trends is through the use of ensembles of climate model simulations. The most straightforward type of ensemble for this purpose is an initial-condition ensemble, which uses a single climate model and forcing scenario, but slightly different initial conditions for each member of the ensemble (Collins and Allen 2002). Most initial condition ensembles are created through perturbing atmospheric initial conditions (e.g., Roeckner et al. 2003; Sterl et al. 2008; Deser et al. 2012b; Kay et al. 2015); these small perturbations quickly propagate such that each ensemble member experiences a different sequence of weather and climate fluctuations.See also p. 6785: “In our formulation, Ft is the global-mean ensemble-mean temperature, precipitation, or SLP time series calculated from the 40 members of the CESM1-LE, and BiF can be interpreted as the grid box–scale sensitivity to anthropogenic influence for each variable, assuming sufficient separability between the forced trend and low-frequency variability.”“The bi,m Mm,t terms allow for the explicit modeling of the dependence of temperature, precipitation, and SLP on three large-scale modes of SST variability: ENSO, PDO, and AMO. Note that this term was not in the original formulation of McKinnon et al. (2017) but is included here to address the possible influence of low frequency SST variability on terrestrial surface climate.”Cf. Applicant’s written description at p. 6, describing augmentation by statistical decomposition into a plurality of signal components (e.g. components corresponding to ENSO, AMO, PDO, and global warming). The Examiner notes that “anthropogenic influences” as used by McKinnon is equivalent to global warming as used in the written description.McKinnon compares the performance of an ensemble of synthetic CESM1-LE-based models against that of the actual CESM1-LE model. (See p. 6790 discussing fractional error calculations.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by McKinnon (for augmenting simulation data) to the climate modeling system of Souto because this could result in more generalizable models (i.e. models with lower variance). (McKinnon explicitly acknowledges low initial-value predictability.) Both disclosures pertain to climate modeling. Furthermore, although the Souto model is a regional model, the techniques described therein are generally applicable to global models (as disclosed in McKinnon).

Regarding claims 2 and 11, Souto discloses the further limitation wherein the spatially re-gridding the multi-model ensemble of global climate simulation data comprises at least one of spatial interpolation and spatial extrapolation to achieve a common spatial resolution.
PP. 5-6: “In the case of the forecast data generated by the models, these correspond to the spatial location of the weather stations. The data of these stations are used to initialize the models. As a consequence, computed forecasts correspond to this spatial location and have an area in which to approximate rain, temperature, etc., its magnitude often determined by meteorologists. To simplify the problem, we take as a premise that given a matrix of size n x m where stations are located, the point (ni, mi) will be approximated by the forecast of the nearest station si.” (Emphasis added.)The Examiner notes that the process described above could be either interpolation or extrapolation, depending on the relative size of the grids in each component model.See also McKinnon p. 6784, sec. 2 discussing “spatiotemporal interpolation”.

Regarding claims 4 and 13, Souto discloses the further limitation wherein the common temporal scale comprises a common date system, and wherein the temporally homogenizing the multi-model ensemble of global climate simulation data comprises converting the multi-model ensemble of global climate simulation data to the common date system.
PP. 6: “Then, we defined a 15-day pattern size and the 5 models to be used, summarized in Table 1. With this information we create a data structure compatible with the ConvLSTM architecture as follows:(day, latitude, longitude, [<forecast_rainfall1> , … ,<forecast_rainfallm>])(cont.) “where 1 < day < t, t = maximum number of days that will be considered in the analysis, in this case it would be 15, 1 < latitude < nlat and 1 < longitude < nlon, if regions are defined of 64x64 then nlat = nlon = 64, and <forecast_ rainfalli > corresponds to the rainfall from predictive model i.” (Emphasis added.)

Regarding claims 5 and 14, McKinnon discloses the further limitation wherein the temporally homogenizing the multi-model ensemble of global climate simulation data comprises at least one of temporal interpolation and temporal extrapolation to achieve a common temporal resolution.
P. 6784, sec. 2 discussing “spatiotemporal interpolation”.

Regarding claims 6 and 15, Souto discloses the further limitation wherein the spatially re-gridded, temporally homogenized multi-model ensemble of global climate simulation data comprises temperature data,
P. 5, sec. C: “In the case of the forecast data generated by the models, these correspond to the spatial location of the weather stations. The data of these stations are used to initialize the models. As a consequence, computed forecasts correspond to this spatial location and have an area in which to approximate rain, temperature, etc., its magnitude often determined by meteorologists.”
... wherein the synthetic simulation data is generated from the spatially re-gridded, temporally homogenized multi-model ensemble of global climate simulation data through a statistical augmentation process ...
PP. 5-6: “To simplify the problem, we take as a premise that given a matrix of size n x m where stations are located, the point (ni, mi) will be approximated by the forecast of the nearest station si. Then, we defined a 15-day pattern size and the 5 models to be used, summarized in Table 1. With this information we create a data structure compatible with the ConvLSTM architecture as follows:(day, latitude, longitude, [<forecast_rainfall1> , … ,<forecast_rainfallm>])(cont.) “where 1 < day < t, t = maximum number of days that will be considered in the analysis, in this case it would be 15, 1 < latitude < nlat and 1 < longitude < nlon, if regions are defined of 64x64 then nlat = nlon = 64, and <forecast_ rainfalli > corresponds to the rainfall from predictive model i.” (Emphasis added.)
See also McKinnon p. 6784, sec. 2 discussing “spatiotemporal interpolation”.
McKinnon discloses the following further limitations which Souto does not disclose:
decomposing the temperature data into a first plurality of signal components, wherein a first signal component is related to El Nino-Southern Oscillation (ENSO), a second signal component is related to Atlantic Multidecadal Oscillation (AMO), a third signal component is related to Pacific Decadal Oscillation (PDO), and a fourth signal component is related to global warming;
P. 6785: “The bi,m Mm,t terms allow for the explicit modeling of the dependence of temperature, precipitation, and SLP on three large-scale modes of SST variability: ENSO, PDO, and AMO. Note that this term was not in the original formulation of McKinnon et al. (2017) but is included here to address the possible influence of low frequency SST variability on terrestrial surface climate.”The Examiner notes that “anthropogenic influence BiF Mm,t” (also on p. 6785, see eqn. 1) is equivalent to the recited “fourth signal component... related to global warming”.
generating a second plurality of surrogate time series from the first plurality of signal components, wherein at least one surrogate time series is generated by randomizing a phase of one of the first, second, and third signal components in a frequency domain;
P. 6789: “To create alternative SST mode time series, we employ a surrogate data approach to produce an ensemble of time series that have the same mean, variance, and autocovariance of the original data but are otherwise random. The surrogate time series are produced by transforming the original data into the Fourier domain, multiplying its Fourier phases by uniformly distributed random phases, and then transforming back into the time domain”.
generating a surrogate internal variability time series by resampling historical observational internal variability data; and
P. 6789: “To generate surrogate sets of the residual variability ei,t we take advantage of the minimal year-to-year memory in each of our climate variables after explicitly modeling the forced trend and dependence on largescale SST modes, and perform a block bootstrap procedure. The observed values of the residual variability are grouped into time blocks of 2 yr, and the blocks are randomly resampled with replacement to produce surrogate sets of residual variability.”
generating the synthetic simulation data based on the second plurality of surrogate time series, and the surrogate internal variability time series.
P. 6790: “Both the randomization of the mode time series and the block bootstrap are performed 1000 times to produce a synthetic observational ensemble of temperature, precipitation, and SLP data.”

Regarding claims 7 and 16, Souto discloses the further limitation wherein augmenting the spatially re-gridded, temporally homogenized multi-model ensemble of global climate simulation data comprises land-sea masking.
Figs. 4-10 illustrate predictions for land areas only; sea areas have been masked.

Regarding claims 8 and 17 Souto discloses the further limitation wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short-Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network.
P. 3: “Each predictor is the frame-level output vectors of either the FC-LSTM, CNN, or RNN subsystems, given a features sequences as the subsystems' inputs.”P. 4: “The ConvLSTM architecture used in our work was designed to solve rain prediction problems using radar images, due to the similarity between the radar images taken at certain intervals and the prediction of the video frames.” See also p. 4, fig. 3 illustrating several ConvLSTM layers.

Regarding claims 9, 18 and 20, McKinnon discloses the further limitation comprising:
forecasting at least one target climate variable at a target lead time using the NN-based climate forecasting model.
P. 3, sec. 3: “We model temperature, precipitation, and SLP across space and time Xi,t where the superscript i indicates spatial location, and the superscript t indicates time.”


Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Souto, McKinnon and Chan.

Regarding claims 3 and 12, Souto discloses the further limitation comprising:
computing a forecast skill score for the multi-model ensemble of global climate simulation data, based on a data predictor function, the NN-based climate forecasting model, or a model analog of the NN-based climate forecasting model; and
p. 6, second col., discussing mean absolute error (MAE) and root mean square error (RMSE).
Chan discloses the following further limitation which neither Souto nor McKinnon discloses:
updating the common spatial scale based on the forecast skill score.
P. 1490: “Increasing model resolution from 50 to 12 km is beneficial to the simulation of DJF orographic precipitation. The 50-km simulation underestimates the occurrence and intensity of heavy precipitation and has a negative mean precipitation bias over orography.”
At the time of filing, it would have been obvious to a person of ordinary skill to vary spatial resolution (as taught by Chan) as applied to the combined system of Souto/McKinnon in order to improve model performance (i.e. lower bias).


Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Souto, McKinnon and Running. (Alternate rejection.)
Regarding claims 7 and 16, Running disclose its further limitation wherein augmenting the spatially re-gridded, temporally homogenized multi-model ensemble of global climate simulation data comprises land-sea masking.
Running p. 543: “Next, cloud masking and atmospheric aerosol corrections are done, dependent on the land/sea masking and land cover computed in previous processing iterations.”
At the time of filing, it would have been obvious to a person of ordinary skill to apply land/sea masking to apply land-sea masking (as taught by Running) to the combined system of Souto/McKinnon because “atmospheric corrections enhance the radiometric accuracy and sensitivity of all resulting spectral land data products” (See Running, pp. 543, MODIS Global Land Data Processing.)


Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Kay discloses a global climate ensemble model featuring component models which are initiated using slightly different initial conditions (i.e. perturbations). See generally p. 1334.) (Kay JE, Deser C, Phillips A, Mai A, Hannay C, Strand G, Arblaster JM, Bates SC, Danabasoglu G, Edwards J, Holland M. The Community Earth System Model (CESM) large ensemble project: A community resource for studying climate change in the presence of internal climate variability. Bulletin of the American Meteorological Society. 2015 Aug;96(8):1333-49.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124